Citation Nr: 1411154	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-16 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and issued by the RO in Montgomery, Alabama.  The Board previously remanded this case in May 2012 and it now returns for final appellate consideration.

The Board notes that the Veteran originally requested a hearing before a Decision Review Officer (DRO) in June 2008; however, in a February 2011 statement he withdrew such hearing request.  The Veteran provided testimony before the undersigned Veterans Law Judge sitting at the Montgomery RO in April 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of VA treatment records dated through September 2012, which were considered in the November 2012 supplemental statement of the case, and the Veteran's representative's March 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.     


FINDING OF FACT

A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSION OF LAW

The criteria for service connection for a back disorder are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2006 letter, sent prior to the initial unfavorable decision issued in April 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, and VA and private treatment records have been obtained and considered.  In this regard, the Board notes that the Veteran reported seeking treatment from a chiropractor in the 2000's; however, in October 2012, he indicated that such treatment provider was no longer in practice and he no way of obtaining such records.  Additionally, while the August 2012 VA examination revealed that the Veteran was in receipt of Social Security Administration benefits, such were for retirement rather than disability.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

The Veteran was also afforded a VA examination in August 2012 with respect to the issue decided herein.  The Board notes that, in his March 2014 Written Brief Presentation, the Veteran's representative alleged that such examination is inadequate as the examiner failed to address the Veteran's lay statements with regard to continuity of symptomatology after service.  However, the Board finds the examiner did, in fact, consider such statements.  In this regard, while the examiner did not explicitly cite to such statements in providing the rationale for his opinion, he clearly considered the Veteran's report of lower back pain occurring "little after service" and his "repetitive movement" while lifting "powder bags into carousel" while in service as demonstrated in the examination report.  Therefore, the Board is unpersuaded by the Veteran's representative's argument.

Moreover, the Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in April 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2012 hearing, the undersigned noted the issue on appeal.  Additionally, testimony was solicited regarding the Veteran's in-service experiences he alleges resulted in his back disorder, the type and onset of symptoms, and his contention that her military service caused his back disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary to include obtaining identified medical records and providing a VA examination with an etiological opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In May 2012, the Board remanded the case for additional development.  In accordance with the Board's directives, VA treatment records dated through August 2012 have been obtained, the Veteran was provided opportunities to identify any additional records, to include those pertaining to his chiropractic treatment in the 2000's, in May 2012 and August 2012 letters, and the Veteran was afforded a VA examination in August 2012 so as to determine the etiology of his back disorder.  As previously discussed, the Veteran's representative alleged that such examination is inadequate and failed to comply with the Board's remand directives as it did not contain consideration of the Veteran's statements of continuity of symptomatology.  However, as previously determined, the examiner did, in fact, consider such statements.  Therefore, the Board finds that the AOJ has substantially complied with the May 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

At the April 2012 Board hearing and in documents of record, the Veteran contends that his back disorder is a result of his military service wherein he was required to lift powder bags and rotate, to which he ascribes wear and tear leading to intermittent back pain whenever he aggravates his back.  Therefore, he claims that service connection for a back disorder is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the instant case, the Veteran does not have a diagnosed back disorder that is recognized as a chronic disease.  Therefore, the provisions related to presumptive service connection based on a chronic disease are inapplicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's STRs are negative for any complaints, treatment, or diagnoses referable to his back.  Additionally, the December 1969 separation examination revealed that the Veteran's spine was normal upon clinical evaluation.   However, the Board finds that the Veteran has provided competent lay evidence of his lifting powder bags and rotating in service, to which he ascribes wear and tear leading to intermittent back pain whenever he aggravates his back.

Post-service records reflect diagnoses of lumbago (low back pain), myalgia/myositis, and degeneration of lumbar or lumbosacral intervertebral disc from his treating private clinician, as evidenced by treatment reports dated from January 2005 through July 2007.  Likewise, various VA treatment records show Veteran's complaints of chronic lower back pain.  Additionally, a July 2008 record reflects treatment for paraspinous muscle spasm in his back.     

In August 2012, the Veteran was provided with a VA examination in order to determine the current nature and etiology of his back disorder.  Following an interview with the Veteran in which he reported that he had lower back pain since a "little after service" and that he believed such was the result of "repetitive movement" after lifting "powder bags into carousel;" a review of the record, to include his service treatment records; and a physical examination with diagnostic testing, the examiner diagnosed degenerative disc disease from L3-S1.  The examiner further determined that such back disorder was less likely than not caused by or secondary to repetitive movements/lifting heavy sacs while on active duty as such was not sustained by medical literature.  The examiner found that the Veteran's back condition was more likely than not secondary to aging as stated in current medical literature.  In support for his conclusion, the examiner provided a thorough discussion of the medical literature, with citation, addressing the etiology of back disorders.  

The Board accords great probative weight to the August 2012 VA examiner's opinion as such was predicated on an interview with the Veteran wherein he reported the nature of his duties during his military service and when his back pain began; a review of the service treatment records, which were negative for any complaints, treatment, or diagnoses referable to the back; and a physical examination, to include diagnostic testing.  Moreover, the August 2012 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. Therefore, the Board accords great probative weight to the August 2012 VA examiner's opinion.  There is no contrary medical opinion of record.
 
In support of his claim, the Veteran has alleged that his current back disorder started during service, or soon thereafter, and is caused by his in-service duties that required repetitive lifting.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, the Board finds that the Veteran is competent to report the nature and onset of his back symptomatology as well as the nature of his duties during service.  Additionally, lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's back disorder and any instance of his service, to include his repetitive lifting, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and determination of etiology of a back disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  

The Board further finds that the Veteran's statements regarding the onset and continuity of symptomatology referable to his back disorder to be not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  

Specifically, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to a back disorder.  Moreover, during the course of the appeal, he has provided inconsistent statements regarding the onset of back pain.  In some instances, he indicated that such began during service; however, at his August 2012 VA examination, he stated that such began a little after service.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his back disorder had its onset in service and has continued to the present time is inconsistent with the contemporaneous evidence, to include his own reports.  As such, the Veteran's lay assertions of onset and continuity of back symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding the onset and continuity of back symptomatology to be not credible and are accorded no probative weight.  

Therefore, the Board finds that a back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.      


ORDER

Service connection for a back disorder is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


